DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed December 23, 2021.
In view of the Amendment, the objections to the drawings and specification and the rejection of claim 7 under 35 USC 112, as set forth in the Office Action dated 07/26/2021, are withdrawn.
Claims 1-5, 7-9, and 17-18 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “one or more joints at which the one or more electrodes are respectively attached to the flexible circuit board” is not taught or suggested by the prior art of record, the Examiner disagrees. The claims are directed to an implantable device. “Joints” are not defined by the originally-filed specification. Thus, a joint is the place at which two parts are joined (https:www.dictionary.com). Since one or more joints are specified in the claims, Perryman discloses one or more joints at which the electrodes are attached to the flexible circuit board.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0031837 to Perryman et al. (hereinafter referred to as “Perryman”) in view of US Patent Application Publication No. 2018/0008821 to Gonzalez et al. (hereinafter referred to as “Gonzalez”).
Regarding claim 1, Perryman discloses an implantable electronic device (e.g., title and abstract: implantable wireless lead), comprising: a flexible circuit board (e.g., Fig.13A, 206 and paragraphs [0069] and [0073]); one or more circuit components attached to the flexible circuit board (e.g., paragraph [0073]: waveform conditioning circuitry and antenna) and configured to convert electrical energy into electrical pulses (e.g., abstract and paragraph [0058]: circuits create the one or more electrical pulses suitable for stimulation of tissue using electrical energy); and one or more electrodes attached to the flexible circuit board (e.g., Fig. 13A, 203) and paragraphs [0058] and 
Perryman differs from the claimed invention in that it does not expressly disclose that the electrodes applying electrical pulses do not have cables/wires connecting the electrodes to each other or to the flexible circuit board. However, Gonzalez teaches, in a related art: implantable thin film devices, that its flexible circuit is connected to the electrodes without cables/wires as a layer of the flexible circuit of Gonzalez has conductive traces (e.g., abstract of Gonzalez) and that the conductive traces enable the delivery/sense of signals within the body without multiple bulky mechanical components such as wires or cables (e.g., paragraphs [0095]-[0103]) of Gonzalez).
Accordingly, one of ordinary skill in the art would have recognized the benefits of attaching electrodes to a flexible circuit board without cables connecting the electrodes to each other or to the flexible circuit board in view of the teachings of Gonzalez. Consequently, one of ordinary skill in the art would have modified the implantable electronic device of Perryman to attach its electrodes to its flexible circuit using the method taught by Gonzalez in order to avoid the multiple bulky mechanical components such as wires and cables and because the combination would have yielded predictable results.

As to claim 5, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrode have a thickness of about 0.05 mm to about 0.5 mm (e.g., paragraph [0075] of Perryman). Since the joint of Perryman, Gonzalez is the same thickness as the electrode, one of ordinary skill in the art would have chosen the dimensions taught by Perryman for the joint of the combination.
With respect to claim 6, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes are attached to the flexible circuit board respectively along one or more interior surfaces of the one or more electrodes (e.g., Fig. 13A of Perryman, electrodes 203 are connected to the flexible circuit board 206 along one or more interior surface).
With respect to claim 12, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes have a generally tubular shape (e.g., Fig. 13A, 203 of cylindrical lead 400 and paragraph [0072] of Perryman).
As to claim 13, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes are directly attached to the flexible circuit board (e.g., Figs. 28A-B and paragraph [0103] of Gonzalez). It would have been further obvious to one of ordinary skill in the art to further modify the flexible circuit of Perryman so that its electrodes are directly attached to the flexible circuit board 
With respect to claim 15, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, further comprising an antenna attached to the flexible circuit board and configured to receive an input signal carrying the electrical energy (e.g., Fig. 13A, 208 and abstract and paragraphs [0008] and [0069] of Perryman).
As to claim 16, Perryman in view of Gonzalez teaches the implantable electronic device of claim 15, wherein the antenna comprises a layer of the flexible circuit board (e.g., paragraph [0061] of Perryman).
With respect to claims 17-18, Perryman in view of Gonzalez teaches the implantable electronic device of claim 15, but does not specify the orientation of the antenna. Perryman discloses that the configuration of the antenna depends upon biological tissue in which it is placed and exposure conditions (e.g., paragraph [0056] of Perryman). Accordingly, one of ordinary skill in the art would have recognized that the orientation of the antenna with respect to its circuits depends upon the desired needs of the antenna in view of Perryman’s disclosure. Consequently, one of ordinary skill in the art would have modified the orientation of the antenna to be parallel to or perpendicular to the one or more circuits depending upon the orientation that produces the desired result.
As to claim 20, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the implantable electronic device is sized to be passed through an introducer needle (e.g., abstract of Perryman).

Claims 3-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent No. 7,856,707 to Cole.
As to claim 3, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly teach that one or more electrode joint(s) comprise one or more of stainless steel, platinum, platinum-iridium, gallium-nitride, titanium-nitride, and iridium-oxide (see paragraph [0005] of Perryman: electrodes are made of the recited material). However, Cole, in a related art: an implantable lead for a medical device, teaches a tubular electrode 36 with a contact coupling 112 or joint to attach to attach the electrode to the implantable lead, which is attached to the flexible circuit board (see Fig. 27, and column 4, lines 17-50 and column 11, lines 24-37 of Cole: electrode 36 is attached to lead via couplings 112 made of platinum-iridium). Accordingly, one of ordinary skill in the art would have recognized that platinum and iridium alloys are safe for an implantable device exposed to tissue in view of the teachings of Perryman and Cole. Consequently, one of ordinary skill in the art would have modified the implantable device of Perryman in view of Gonzalez so that its joint (connecting the electrode to the trace) is also made from platinum or iridium alloys where it is exposed as taught to be safe in an implantable lead by Perryman and Cole, and because the combination would have yielded predictable results.
With respect to claim 4, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly disclose that the one or more joints are part of the one or more electrodes. However, Cole, in a related art, teaches that the 
With respect to claim 7, Perryman in view of Gonzalez teaches the implantable electronic device of claim 6, but does not expressly teach that the one or more interior surfaces have a shape that is complimentary to at least one or more portions of the one or more joints. However, Cole, in a related art, teaches that the joint connecting the electrode to the implantable lead has a shape that is complimentary to a portion of the joint (e.g., the joint taught by Cole is fit inside the interior surface of the electrode). Consequently, one of ordinary skill in the art would have modified the implantable device of Perryman in view of Gonzalez so that its joint (connecting the electrode to the trace) has a complimentary shape to the interior surfaces of the electrode it is attaching as taught by Cole to be a well-known engineering technique in the implantable device art, and because the combination would have yielded predictable results. 
As to claim 11, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly teach how the one or more electrodes are attached to the flexible circuit board. However, Cole, in a related art, teaches that the electrodes/contacts are attached to the lead/flexible circuit via laser welding, soldering, or conductive epoxy application (e.g., column 8, lines 20-24 of Cole: laser welding and lines 35-51 of Cole: epoxy fill). Consequently, one of ordinary skill in the art would have modified the implantable device of Perryman in view of Gonzalez so that its electrode is  attached via laser welding or epoxy fill as taught by Cole to be a well-known engineering technique in the implantable device art, and because the combination would have yielded predictable results. 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0130816 to Howard et al. (hereinafter referred to as “Howard”).
With respect to claims 8-9, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly teach that the one or more electrodes are attached to the flexible circuit board respectively along one or more exterior surfaces of the one or more electrodes. However, Howard, in a related art: electrode array for brain stimulation, teaches that the one or more electrodes can be attached to the implantable array along one or more exterior surface of the one of more electrodes and that the exterior surfaces have a shape that is complimentary to at least one or more portions of the one or more joints (e.g., Figs. 4A-4C and paragraphs [0055]-[0058] of Howard). Accordingly, one of ordinary skill in the art would have recognized that electrodes and its exterior surface may be formed in a variety of shapes and sizes in order to achieve coupling between the electrode and the circuit of the implantable lead as taught by Howard. Consequently, one of ordinary skill in the art would have modified the implantable electronic device of Perryman in view of Gonzalez so that its electrodes are attached to the flexible circuit board of the combination along one or more exterior surface of the electrode where the exterior surfaces of the electrode have a shape that is complimentary to the element to which it is being attached in view of the teachings of Howard that such was a well-known engineering .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent No. 8,897,894 to Orinski.
Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but do not expressly disclose that the one or more electrodes are attached to the flexible circuit board in an automated manner. However, Orinski, in a related art: microcircuit electrode array and method of manufacture, teaches a flexible circuit with electrode pads formed thereon and connected to ring electrodes can be manufactured with less operator invention (implies automate manner) and increases the throughput and efficiency of electrode manufacture (e.g., abstract and column 1, lines 20-25 of Orinski). Accordingly, one of ordinary skill in the art would have recognized the benefits of a flexible circuit board with one or more electrodes attached to the flexible circuit board without cables/wires in the manufacturing process thereof in view of the teachings of Orinski. Consequently, one of ordinary skill in the art would have recognized that the flexible circuit board and attached electrodes without cables/wires of Perryman in view of Gonzalez can be produced in an automated manner as it is similar to that disclosed by Orinski.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0366508 to Chou et al. (hereinafter referred to as “Chou”).
Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly teach that the one or more electrodes are attached to the flexible circuit board within a compressive mechanical structure. However, Chou, in a related art: flexible printed circuit board electrical pathways for transmitting an electrical signal, teaches a spline support 750 that gives shape and/or shape biasing to the expandable assembly 110 with electrodes 736 (e.g., Figs. 7A-7B and paragraphs [0124]-[0125] of Chou). Accordingly, one of ordinary skill in the art would have recognized the benefits of attaching an electrode to a flexible circuit within a compressive mechanical structure like the spline support 750 in view of the teachings of Chou. Consequently, one of ordinary skill in the art would have modified the electrode attachments of Perryman in view of Gonzalez to have a biasing support/compressive mechanical structure in order to secure the electrode in place when being inserted in a patient for stimulation, and because the combination would have yielded a predictable result.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0184597 to Andresen.

However, Andresen, in a related art: antenna assembly for an implanted stimulator, teaches a bowtie antenna assembly 1100 with two separate portions (Fig. 11A of Andresen: 1102L, 1102R). Accordingly, one of ordinary skill in the art would have recognized that the radiation of the bowtie may be appropriate when transmitting to electrodes over a wide area. Consequently, one of ordinary skill in the art would have modified the antenna of Perryman in view of Gonzalez to have two separate portions in order to modify the desired transmission/reception of the antenna in order to have longer implanted leads, and because the combination would have yielded predictable results.

Conclusion
THIS ACTION IS MADE FINAL.
 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792